Citation Nr: 0639655	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal entitlement to non-service-connected 
disability pension benefits.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The appellant served with the Philippine Guerrillas from 
March 1943 to August 1945, and the Regular Philippine Army 
from August 1945 to May 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

After the issuance of the March 2005 supplemental statement 
of the case, the veteran submitted additional evidence; 
however, that evidence is duplicative of evidence previously 
submitted by the veteran.  Thus, the Board need not remand 
the case for initial consideration of the evidence by the RO.  
See 38 C.F.R. § 20.1304(c) (2006).  


FINDINGS OF FACT

1.  Legal entitlement to VA pension benefits was denied by 
the RO in an April 1988 decision.  He was found not to have 
qualifying service.  He was notified and did not appeal.

2.  Since the last decision, the appellant has not submitted 
evidence, which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1988 administrative decision disallowing the 
appellant's claim for legal entitlement to VA pension 
benefits is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2006).

2. New and material evidence has not been submitted to reopen 
the claim for legal entitlement to VA pension benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), does not apply in the instant case.  The only issue 
before the Board is whether the appellant has submitted new 
and material evidence to reopen the prior determination that 
he did not have qualifying service for pension benefits.  The 
record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are matters outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; Chapter 10 of Title 37; and 
Chapters 11, 13 (except section 412(a)), and 23 of this 
Title.  See 38 U.S.C.A. § 107(a) (West 2002) (emphasis 
added).  In effect, those persons with such service are not 
entitled to non-service-connected VA disability pension 
benefits.  Id.; see Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Evidence added to the record since the April 1988 denial 
includes medical evidence showing post service treatment for 
various disabilities, verification from the National 
Personnel Records Center of the veteran's service, copies of 
the Affidavit for Philippine Army Personnel, and the 
veteran's contentions.  While some of these documents are 
new, they are not material in that they do not cannot change 
the status of the veteran's service.  See 38 C.F.R. 
§ 3.156(a).  

The veteran's type of service is undisputed, and was a fact 
in evidence at the time of the 1988 denial.  The veteran's 
service is prior to July 1946, which Congress has determined 
is not "active duty" for VA pension benefits.  The service 
department's findings are binding and conclusive on VA.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Court has upheld the requirements under 38 U.S.C.A. § 107 
and the associated regulations.  See id.; Reonal v Brown, 5 
Vet. App. 458 (1993); Manlincon v. West, 12 Vet. App. 238 
(1999).  Restrictions involving Philippine service have been 
held not to violate the United States Constitution.  See 
Quiban v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 
1991), rehearing denied (July 18, 1991).  Moreover, the U.S. 
Court of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) of title 38 of the United 
States Code as applied to a Philippine veteran who 
subsequently moved to the United States.  See Talon v. Brown, 
999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. Ed. 
2d 601 (1993).

In short, the appellant has presented no new and material 
evidence tending to show that his service would allow him to 
receive pension benefits.  In a case such as this one, where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's application for legal 
entitlement to VA pension benefits is not reopened.

ORDER

The application to reopen the claim for legal entitlement to 
VA pension benefits is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


